USCA11 Case: 20-13658     Date Filed: 01/26/2022   Page: 1 of 18




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13658
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
LUIS EL MATEO,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:19-cr-20823-UU-1
                   ____________________
USCA11 Case: 20-13658         Date Filed: 01/26/2022     Page: 2 of 18




2                       Opinion of the Court                  20-13658


Before ROSENBAUM, BRANCH, and GRANT, Circuit Judges.
PER CURIAM:
       Luis Mateo appeals his convictions and total sentence of 336
months after pleading guilty to four counts of brandishing a firearm
in furtherance of a crime of violence, namely robbery. He con-
tends that the district court erred in three ways: (1) failing to ensure
he understood the nature of the charges against him during the plea
colloquy; (2) imposing an unlawful restitution order; (3) adding
conditions of supervised release in the written judgment that were
not orally pronounced or adequately explained at sentencing. Af-
ter careful review, we affirm.
                                   I.
       According to undisputed facts in the presentence investiga-
tion report (“PSR”), Mateo participated in thirteen armed robberies
between May 2019 and November 2019, five of which he commit-
ted individually. For this conduct, he was indicted on thirteen
counts of Hobbs Act robbery and one count of conspiracy to com-
mit Hobbs Act robbery, see 18 U.S.C. § 1951(a), in addition to nine
counts of brandishing a firearm in furtherance of a crime of vio-
lence, namely Hobbs Act robbery, see 18 U.S.C. § 924(c)(1)(A)(ii).
       Through a written plea agreement, Mateo agreed to plead
guilty to four of the brandishing counts in exchange for dismissal
of the remaining charges. Among other provisions, the plea agree-
ment contained a waiver of Mateo’s right to appeal his sentence,
USCA11 Case: 20-13658       Date Filed: 01/26/2022    Page: 3 of 18




20-13658               Opinion of the Court                       3

except in specific circumstances, and a provision regarding restitu-
tion. In the restitution provision, Mateo “agree[d] that all victims
of the offenses charged against him in the Indictment, that is
Counts 1-23, in the instant case may present their claims to this
Court for purposes of determining restitution.”
       In connection with the plea agreement, Mateo also executed
a detailed factual proffer describing how, on four separate occa-
sions in November 2019, he brandished a gun while robbing a con-
venience store. Mateo agreed that the facts detailed in the proffer
were sufficient to prove that he knowingly brandished a firearm in
furtherance of a crime of violence, in violation of 18 U.S.C.
§ 924(c)(1)(A).
       During the plea colloquy, Mateo confirmed that he had re-
viewed the indictment and plea agreement and discussed them
with his attorney. The court advised that Mateo was pleading
guilty to four counts, each “charg[ing] that you brandished a fire-
arm in furtherance of a crime of violence” in violation of
§ 924(c)(1)(A)(ii), and then the court covered important terms of
the plea agreement and the rights he would be waiving by pleading
guilty. Mateo confirmed that he wished to plead guilty to these
charges and that he agreed with each and every fact contained in
the factual proffer. The court accepted the guilty plea as knowing
and voluntary.
      Mateo’s PSR described each of the thirteen robberies and
noted that he faced a mandatory minimum of four consecutive
terms of seven years’ imprisonment for the § 924(c) offenses, for a
USCA11 Case: 20-13658       Date Filed: 01/26/2022     Page: 4 of 18




4                      Opinion of the Court                20-13658

total of twenty-eight years. See 18 U.S.C. § 924(c)(1)(A)(ii). The
PSR also noted that the probation office had contacted the victims
of each robbery to determine restitution, given that, “as part of the
plea agreement, Mateo agreed to pay restitution to the victims of
all 13 robberies, which include the robberies not associated with his
guilty plea.” And it recommended four special conditions of super-
vision, which covered substance-abuse treatment, permissible
search, financial-disclosure requirements, and unpaid restitution,
fines, or special assessments. Mateo filed a statement of no objec-
tion to the PSR.
       At sentencing, Mateo confirmed he had no objection to the
PSR. The prosecutor then raised the issue of restitution. Defense
counsel stated that he had reviewed the government’s list of resti-
tution figures and discussed it Mateo, and that “we’re prepared to
stipulate to that full amount of restitution. I believe it was 23 and
change.” The full amount was $23,046.88. After Mateo personally
addressed the court, the district court imposed the minimum term
of twenty-eight years’ imprisonment and ordered the stipulated
amount of restitution: $23,046.88.
       The district court also imposed a five-year term of super-
vised release. While on supervised release, the court stated, Mateo
was to “comply with the mandatory and standard conditions of su-
pervised release, including not committing any crimes; being pro-
hibited from possessing a firearm or other dangerous device; not
unlawfully possessing a controlled substance; and cooperating in
the collection of DNA.” The court also ordered him to “comply
USCA11 Case: 20-13658        Date Filed: 01/26/2022      Page: 5 of 18




20-13658                Opinion of the Court                         5

with the following special conditions: Substance abuse treatment;
permissible search; financial disclosure; and the payment of any un-
paid restitution and assessments as noted in Part F of the presen-
tence report.” When asked for objections to the sentence, defense
counsel said Mateo had none.
       After sentencing, the district court issued a written judg-
ment memorializing its decision and listing the conditions of super-
vised release in more detail. Mateo appeals and, through newly
appointed counsel, challenges the validity of his guilty plea, the res-
titution order, and the conditions of supervised release listed in the
written judgment.
                                  II.
        We start with Mateo’s argument that the plea colloquy was
fatally defective because the district court failed to address the na-
ture of the charges against him. Because he raises this argument
for the first time on appeal, we review for plain error only. United
States v. Moriarty, 429 F.3d 1012, 1019 (11th Cir. 2005). To estab-
lish plain error, a defendant must show, among other things, “a
reasonable probability that, but for the error, he would not have
entered the plea.” United States v. Bates, 960 F.3d 1278, 1296 (11th
Cir. 2020) (quotation marks omitted).
       To ensure that guilty pleas are knowing and voluntary, and
therefore constitutionally valid, “Rule 11(b) sets out procedures
that district courts must follow when accepting guilty pleas.”
United States v. Presendieu, 880 F.3d 1228, 1238 (11th Cir. 2018);
USCA11 Case: 20-13658        Date Filed: 01/26/2022     Page: 6 of 18




6                      Opinion of the Court                 20-13658

see McCarthy v. United States, 394 U.S. 459, 466 (1969). “These
procedures are designed to address the three ‘core objectives’ nec-
essary for a knowing and voluntary guilty plea: (1) that the defend-
ant enters his plea free from coercion, (2) that he understands the
nature of the charges, and (3) that he understands the consequences
of his plea.” Presendieu, 880 F.3d at 1238. Although the require-
ments of Rule 11 are “mandatory,” not “aspirational,” the ade-
quacy of a plea colloquy is determined by “matters of substance,
not form.” United States v. Monroe, 353 F.3d 1346, 1351 (11th Cir.
2003).
       Regarding the second core objective, the district court must
“inform the defendant of, and determine that the defendant under-
stands,” “the nature of each charge to which the defendant is plead-
ing.” Rule 11(b)(1)(G). There is no exact formula for determining
whether the court adequately informed the defendant of the nature
of the charges. Presendieu, 880 F.3d at 1238. The court is not nec-
essarily required to list each element of the offense. Id. Rather, the
adequacy of a plea colloquy depends “on the complexity of the
charges and the defendant’s intelligence and sophistication.” Id.
       Here, the district court adequately informed Mateo of the
nature of the charges. See id. While the court did not list the ele-
ments of the offense, the crimes were not complex, and the collo-
quy otherwise shows that Mateo, who attended school through
twelfth grade, understood the nature of the charges against him.
Mateo confirmed that he had reviewed the indictment and plea
agreement. The court advised that each of the four counts to
USCA11 Case: 20-13658            Date Filed: 01/26/2022         Page: 7 of 18




20-13658                   Opinion of the Court                               7

which Mateo agreed to plead guilty charged that he knowingly
brandished a firearm during a crime of violence. And Mateo ex-
pressly agreed to a detailed factual proffer describing how he used
and brandished guns during four robberies. See id. at 1241 (stating
that a defendant’s express assent to a detailed factual proffer
showed that he “well understood the nature of the two charges
against him”). The colloquy was adequate to satisfy the core ob-
jective that Mateo understand the nature of the charges. See id. at
1238.
        Finally, Mateo has made no showing he would not have pled
guilty, and instead faced the full brunt of the indictment and a po-
tential minimum sentence of over 60 years, had he been adequately
informed of the elements of his offenses. See Bates, 960 F.3d at
1296. We affirm his convictions.
                                      II.
        Next, Mateo contends that the order to pay $23,046.88 in
restitution is illegal because it included payments to an individual
and businesses that were not victims of the four offenses of convic-
tion.1 He does not dispute that the restitution figure accurately re-
flects the losses caused by his charged conduct.


1 The government asserts that this argument is barred by the appeal waiver in
Mateo’s plea agreement. See, e.g., United States v. Johnson, 541 F.3d 1064,
1067 (11th Cir. 2008) (“[A] waiver of the right to appeal a sentence necessarily
includes a waiver of the right to appeal the restitution imposed.”). Mateo re-
sponds that the appeal waiver is no bar because it expressly permits a claim
that the “sentence exceeds the maximum permitted by statute,” which he says
USCA11 Case: 20-13658             Date Filed: 01/26/2022         Page: 8 of 18




8                          Opinion of the Court                       20-13658

       The restitution order is governed by the Mandatory Victims
Restitution Act. See 18 U.S.C. § 3663A. As relevant here, it re-
quires restitution to be paid to the victims of certain offenses of
conviction.2 18 U.S.C. § 3663A(a)(1). In addition, “[t]he court shall
also order, if agreed to by the parties in a plea agreement, restitu-
tion to persons other than the victim of the offense.” 18 U.S.C.
§ 3663A(a)(3).
       Here, the district court was permitted to award “restitution
to persons other than the victim[s] of the offense[s]” of conviction
because it was “agreed to by the parties in a plea agreement.” See
id. In the plea agreement, Mateo and the government expressly
“agree[d] that all victims of the offenses charged against him in the
Indictment, that is Counts 1-23, in the instant case may present
their claims to this Court for purposes of determining restitution.”
      We cannot accept Mateo’s claim that this language merely
permitted the victims of the charged offenses to “present their
claims” to the court, but did not authorize the court to award them


is the case here. We decline to resolve this dispute and instead affirm on alter-
native grounds.
2 The MVRA’s definition of “victim” is not limited to convicted or even
charged conduct, so long as the offense “involves as an element a scheme,
conspiracy, or pattern of criminal activity” and the person was directly harmed
by the defendant’s conduct in the course of that scheme, conspiracy, or pat-
tern. 18 U.S.C. § 3663A(a)(2). This provision does not apply here, however,
because § 924(c)’s elements do not involve a scheme, conspiracy, or pattern,
even if the robberies plainly were a pattern of criminal activity.
USCA11 Case: 20-13658        Date Filed: 01/26/2022     Page: 9 of 18




20-13658               Opinion of the Court                         9

restitution unless they were victims of the convicted conduct. As
the government notes, such a construction would render this pro-
vision entirely superfluous. There would be no point to authoriz-
ing “all victims of the offenses charged” to “present their claims”
for “purposes of determining restitution” if the court could not in
fact award them restitution.
       Before the district court, moreover, Mateo unambiguously
agreed with the view that the plea agreement permitted restitution
to the victims of all charged offenses. Cf. United States v.
Schrimsher, 58 F.3d 608, 610 (11th Cir. 1995) (treating defense
counsel’s comments at sentencing about “stipulati[ng]” to certain
losses during plea negotiations as an “admission by [the defendant]
that, as part of the plea agreement, he effectively conceded, indeed
stipulated, that the court could order restitution” for losses not re-
lating to the offense of conviction under 18 U.S.C. § 3663(a)(3)).
The PSR clearly stated that “as part of the plea agreement, Mateo
agreed to pay restitution to the victims of all 13 robberies, which
include the robberies not associated with his guilty plea.” Mateo
made no objection to that statement, and he then expressly stipu-
lated at sentencing to the full restitution amount of $23,046.88,
which was based on all charged conduct.
       Accordingly, based on the plain terms of the plea agreement,
and Mateo’s own similarly unambiguous statements below, his “ar-
gument on appeal that the court lacked the authority under
[§ 3663A] to order restitution” for all charged conduct “is without
merit.” Id.
USCA11 Case: 20-13658          Date Filed: 01/26/2022        Page: 10 of 18




10                        Opinion of the Court                    20-13658

       Finally, “even if the argument had merit, [Mateo] waived
the point by inviting the court to order the restitution he now con-
tests.” Id.; see, e.g., United States v. Silvestri, 409 F.3d 1311, 1327
(11th Cir. 2005) (“It is a cardinal rule of appellate review that a party
may not challenge as error a ruling or other trial proceeding invited
by that party.” (quotation marks omitted)). By expressly stipulat-
ing at sentencing to the full restitution amount of $23,046.88,
Mateo waived any right to contest the amount of restitution or-
dered on appeal. See United States v. Gregg, 179 F.3d 1312, 1317
(11th Cir. 1999) (“By expressly agreeing to the amount of restitu-
tion, Gregg waived any right to contest the amount of restitution
ordered.”).
       For these reasons, we affirm the restitution award.
                                    III.
       Finally, Mateo maintains that the district court added discre-
tionary conditions of supervised release in the written judgment
that were not imposed orally at sentencing, and that they must be
stricken. 3 As a fallback argument, he says the court failed to



3 Again, the government asserts that this argument is barred by the appeal
waiver. Mateo responds that he waived the right to appeal his sentence, mean-
ing the oral sentence pronounced at sentencing, not conditions that were im-
posed for the first time in the written judgment. See, e.g., United States v.
Singletary, 984 F.3d 341, 345 (4th Cir. 2021) (holding that such a claim was
outside the scope of an appeal waiver). We do not address whether the waiver
applies to this argument and instead affirm on the merits.
USCA11 Case: 20-13658           Date Filed: 01/26/2022       Page: 11 of 18




20-13658                  Opinion of the Court                             11

adequately explain why the discretionary conditions were war-
ranted. We consider each argument in turn.
                                     A.
       Defendants are entitled to “be present when sentence is an-
nounced by the court.” Henley v. Heritage, 337 F.2d 847, 848 (5th
Cir. 1964). 4 The sentence is then reduced to a written judgment.
See id. It follows that “[w]hen a sentence pronounced orally and
unambiguously conflicts with the written order of judgment, the
oral pronouncement governs.” United States v. Bates, 213 F.3d
1336, 1340 (11th Cir. 2000). The remedy for a conflict between an
orally pronounced sentence and the written judgment is a limited
remand with instructions for the district court to amend the judg-
ment to conform to the earlier pronouncement in the defendant’s
presence. United States v. Chavez, 204 F.3d 1305, 1316 (11th Cir.
2000).
      “On the other hand, there may be no conflict but simply an
ambiguity.” Scott v. United States, 434 F.2d 11, 21 (5th Cir. 1970).
In such a case, “[t]he actual intention of the sentencing judge is to
be ascertained both by what [s]he said from the bench and by the
terms of the order [s]he signed, or from [her] total acts.” Id.; see
also United States v. Purcell, 715 F.2d 561, 563 (11th Cir. 1983)
(“When there is an ambiguity in the oral sentencing, as opposed to


4 This Court adopted as binding precedent all Fifth Circuit decisions prior to
October 1, 1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
1981) (en banc).
USCA11 Case: 20-13658       Date Filed: 01/26/2022    Page: 12 of 18




12                     Opinion of the Court                20-13658

a conflict between the oral pronouncement and the written judg-
ment, it is proper to look to the written judgment to ascertain the
court’s intention.”).
       Certain conditions of supervised release are mandated by
statute. See 18 U.S.C. § 3583(d) (listing several required condi-
tions). The rest are discretionary. See id. (“The court may order,
as a further condition of supervised release, . . . any condition set
forth as a discretionary condition of probation in section 3563(b)
and any other condition it considers to be appropriate.”); 18 U.S.C.
§ 3563(b) (listing various discretionary condition of probation).
The applicable guideline policy statement, U.S.S.G. § 5D1.3, splits
discretionary conditions into four categories: (1) “standard” condi-
tions recommended for all terms of supervised release; (2) “special”
conditions recommended for particular circumstances; (3) addi-
tional special conditions that may be “appropriate” on a case-by-
case basis; and (4) “discretionary” conditions not otherwise speci-
fied. U.S.S.G. § 5D1.3(b)–(e).
       Mateo relies on case law from other circuits holding that dis-
cretionary conditions of supervised release must be orally pro-
nounced at sentencing. See United States v. Diggles, 957 F.3d 551,
556–57 (5th Cir. 2020) (en banc); United States v. Rogers, 961 F.3d
291, 296 (4th Cir. 2020); United States v. Anstice, 930 F.3d 907, 910
(7th Cir. 2019). These circuits reason that defendants are entitled
to an opportunity to object in person to any conditions that the
court retains discretion to impose, even if those conditions are
USCA11 Case: 20-13658            Date Filed: 01/26/2022         Page: 13 of 18




20-13658                   Opinion of the Court                               13

treated as “standard” under § 5D1.3. 5 Diggles, 957 F.3d at 558–59
(“If a condition is discretionary, the court must pronounce it to al-
low for an objection.”); Rogers, 961 F.3d at 297–98 (“Just as with
other discretionary aspects of a criminal sentence, a defendant may
contest whether a discretionary condition is appropriate under all
the relevant circumstances.”).
        But even in the circuits that require oral pronouncement of
discretionary conditions, there is no inexorable command to spe-
cifically list out each condition at sentencing. Rather, these circuits
recognize that courts may incorporate conditions by reference to
other sources, including the guidelines, the PSR, or a standing or-
der in the particular district. See Diggles, 957 F.3d at 560–62 (“A
standing order provides advance notice of possible conditions just
as a PSR recommendation does. And the in-court adoption of
those conditions is when the defendant can object.”); Rogers, 961
F.3d at 299 (“[A] district court may satisfy its obligation to orally
pronounce discretionary conditions through incorporation.”). The
critical question is whether “the sentencing judge notifie[d] the de-
fendant of the conditions being imposed and allow[ed] an oppor-
tunity to object.” Diggles, 957 F.3d at 563.


5 Not all circuits follow that approach. See, e.g., United States v. Napier, 463
F.3d 1040, 1043 (9th Cir. 2006) (“Imposition of . . . mandatory and standard
conditions is deemed to be implicit in an oral sentence imposing supervised
release.”); United States v. Truscello, 168 F.3d 61, 62 (2d Cir. 1999) (“Implicit
in the very nature of supervised release is that certain conditions are necessary
to effect its purpose.”).
USCA11 Case: 20-13658           Date Filed: 01/26/2022         Page: 14 of 18




14                         Opinion of the Court                      20-13658

        Here, Mateo has not shown that the written judgment con-
flicts with the terms of his oral sentence. At sentencing, the district
court ordered Mateo to comply with “the mandatory and standard
conditions of supervised release” and with several conditions “as
noted in Part F of the presentence report.” It then issued a written
judgment elaborating on the conditions imposed. Our review of
the judgment’s discretionary conditions shows that they were
listed either in the PSR or in a 1988 standing order in the Southern
District of Florida listing the conditions “hereby imposed” when-
ever a defendant is placed on supervised release “unless altered or
modified by special order.” See S.D. Fla., Administrative Order
1988-06 (“Standing Order 1988-06”), Standing Conditions of Proba-
tion and Supervised Release (1988), available at
https://www.flsd.uscourts.gov/sites/flsd/files/adminor-
ders/1988-06.pdf (last visited Jan. 26, 2022).
       The conditions listed in Standing Order 1988-06 closely track
the guidelines’ “standard” conditions. 6 See U.S.S.G. § 5D1.3(c)(1)–
(13). They also include a few conditions not regarded as “standard”
by the guidelines, including the following requirements: (a) to


6 The written judgment does differ from Standing Order 1988-06 regarding
when Mateo must give notice of a change in residence or employment, though
it is consistent with § 5D1.3. Compare Standing Order 1988-06 (requiring no-
tice within 72 hours of a change), with U.S.S.G. § 5d1.3(c)(5) (requiring notice
ten days in advance of a change, if possible). Mateo does not raise any specific
issue about this difference, and, despite the difference, the nature of the re-
porting obligation is essentially the same.
USCA11 Case: 20-13658        Date Filed: 01/26/2022     Page: 15 of 18




20-13658                Opinion of the Court                        15

support dependents, see U.S.S.G. § 5D1.3(d)(1); (b) to not frequent
places where controlled substances are illegally sold, distributed, or
administered, see 18 U.S.C. § 3563(b)(6); and (c) to “refrain from
excessive use of alcohol,” see id. § 3563(b)(7).
        However, we need not decide whether oral pronouncement
of all discretionary conditions is required. Even assuming that it is,
the district court’s comments were sufficient to afford Mateo no-
tice of the conditions being imposed and an opportunity to object.
See Diggles, 957 F.3d at 563. The court expressly referenced the
discretionary conditions described in the PSR, which was sufficient
to satisfy the pronouncement requirement as to those conditions.
See id. at 561–62; Rogers, 961 F.3d at 299. And the court’s reference
to the “standard conditions of supervised release” reasonably re-
ferred to the standard conditions imposed in the Southern District
of Florida, which in turn closely parallel the “standard” conditions
of the guidelines.
        We do not view the district court’s failure to expressly refer-
ence Standing Order 1988-06 or § 5D1.3 as dispositive. If Mateo
had any concern about what the court intended by its reference to
“standard” conditions, he had the opportunity at sentencing to
raise the point when the court asked for objections to the sentence,
if not earlier in the hearing. See United States v. Drapeau, 644 F.3d
646, 657 (8th Cir. 2011) (“Drapeau was aware that the district court
had stated that the standard conditions would apply and thus had
the opportunity to ask the district court to specify which . . . stand-
ard conditions would be applied.”); see also Diggles, 957 F.3d at 560
USCA11 Case: 20-13658      Date Filed: 01/26/2022     Page: 16 of 18




16                     Opinion of the Court                20-13658

(“That opportunity [to object] exists when the court notifies the
defendant at sentencing that conditions are being imposed.”).
       In our view, the district court’s comments reflect “an ambi-
guity in the oral sentencing, as opposed to a conflict between the
oral pronouncement and the written judgment.” Purcell, 715 F.2d
at 563. We therefore may “look to the written judgment to ascer-
tain the court’s intention” and to clarify the oral pronouncement.
Id. Because the written judgment lists the conditions of supervised
release in detail and is consistent with the court’s cursory com-
ments at sentencing, we see no basis on which to strike any condi-
tion or to remand.
                                B.
        As a fallback position, Mateo argues that the district court
failed to explain why the discretionary conditions were justified in
light of the statutory factors and his individual circumstances.
        We review this argument for plain error because, as we just
explained, Mateo had the opportunity to object to or seek clarifica-
tion of the conditions of his supervised release at sentencing. See
United States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014)
(stating that we review for plain error when the defendant had the
opportunity to raise an argument below). To prevail under this
standard, Mateo must show that he was harmed in a real and sub-
stantial way. See Rosales-Mireles v. United States, 585 U.S. __, 138
S. Ct. 1897, 1904–05 (2018) (“[T]he defendant ordinarily must show
a reasonable probability that, but for the error, the outcome of the
USCA11 Case: 20-13658       Date Filed: 01/26/2022     Page: 17 of 18




20-13658               Opinion of the Court                        17

proceeding would have been different.” (quotation marks omit-
ted)).
        Mateo cannot establish plain error. The explanation re-
quired for a sentencing decision varies greatly by circumstances.
Rita v. United States, 551 U.S. 338, 357 (2007) (“Sometimes the cir-
cumstances will call for a brief explanation; sometimes they will
call for a lengthier explanation.”). And the circumstances “may
well make clear” the reasons for the court’s decision, such “when a
judge decides simply to apply the Guidelines to a particular case.”
Id. at 356.
         Here, the record shows that the district court decided to ap-
ply the conditions recommended by the probation officer, the
guidelines, and Standing Order 1988-06 for the undisputed facts of
Mateo’s case. See U.S.S.G. § 5D1.3(c)(1)–(13), (d)(1)–(4), (8); Stand-
ing Order 1988-06; see also United States v. Ridgeway, 319 F.3d
1313, 1317 (11th Cir. 2003) (stating that courts need not make spe-
cific findings to impose clear conditions based on undisputed facts).
Mateo does not identify a particular condition he believes is unwar-
ranted or is unduly restrictive of his liberty. Nor does he suggest
he would have objected below had the district court explained the
conditions in more detail, or that he would object if we remanded.
So Mateo has not shown that any error may have affected the out-
come of sentencing. See Rosales-Mireles, 138 S. Ct. at 1904–05.
USCA11 Case: 20-13658     Date Filed: 01/26/2022   Page: 18 of 18




18                    Opinion of the Court              20-13658

                              IV.
      In sum, and for the reasons stated above, we affirm Mateo’s
convictions and total sentence.
      AFFIRMED.